Bridge, J.
(dissenting) — The majority seizes upon the scant record in these cases to answer a question that has not been raised by any party and in so doing stretches the requirements of due process beyond precedent and common sense—establishing no clear benefit to licensees and burdening an administrative system designed by the legislature to provide swift determination for the protection of the motoring public.
There are three potential categories of license holders affected by license suspensions under RCW 46.20.289: (1) those whose licenses are lawfully suspended because they have failed to respond to notice of a traffic infraction or citation, including Dean Moore and Jason Wilson; (2) those whose licenses are suspended erroneously due to a ministerial error committed by the Department of Licensing (DOL) because of erroneous transfer of information into DOL records; and (3) those whose licenses are suspended erroneously due to an error committed by the court, including misidentification, miscalculation of fines, or clerical error in information transferred from the court to DOL. The district court in this case did not hold that due process requires a judicial hearing as to whether a driver actually failed to appear, pay, or comply prior to suspension, nor do Moore and Wilson assert such a right before this court. Moore and Wilson contend only that DOL should be required to provide administrative hearings before a license may be suspended pursuant to RCW 46.20.289 and .324(1)—a procedure which could impact only the second category of suspended licenses, to which Moore and Wilson do not belong. Thus, the only issue presented in this case is whether DOL violated due process by failing to provide an administrative hearing prior to suspension of a license *679based on the failure to appear, pay, or comply. Under the Eldridge balancing test, resolution of this issue depends in part upon the degree to which presuspension DOL hearings would actually benefit licensees. Mathews v. Eldridge, 424 U.S. 319, 335, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976).
Neither the majority nor the parties have explained how DOL, as an executive agency, could have the power to correct court error. Even if DOL could ignore a court judgment and stay suspension until resolution of the error, Moore and Wilson have presented only two anecdotal examples of drivers who may have benefited from such a stay. Given the very high burden that a challenger must overcome to render a statute facially unconstitutional, Moore and Wilson have not established that there exists sufficient risk of error to justify the opportunity for a DOL hearing for all drivers who face impending license suspension for failure to appear, pay, or comply. Therefore, I cannot agree with the majority’s conclusion that the application of the Eldridge balancing test results in the facial unconstitutionality of RCW 46.20.289 and .324(1).5
Application of the Eldridge Test
This court applies a very high burden to facial constitutional challenges.6 Statutes must be shown to be unconsti-
*680tutional beyond a reasonable doubt. Citizens for Responsible Wildlife Mgmt. v. State, 149 Wn.2d 622, 631, 71 P.3d 644 (2003). Washington has adopted the rule that “a facial challenge must be rejected if there are any circumstances where the statute can constitutionally be applied.” Wash. State Republican Party v. Pub. Disclosure Comm’n, 141 Wn.2d 245, 282 n.14, 4 P.3d 808 (2000); Tunstall v. Bergeson, 141 Wn.2d 201, 221, 5 P.3d 691 (2000) (quoting In re Det. of Turay, 139 Wn.2d 379, 417 n.27, 986 P.2d 790 (1999)). Thus, in order to hold that a statute is facially unconstitutional, this court must be convinced beyond reasonable doubt that there exists no set of circumstances under which the statute in question would be constitutional. Citizens, 149 Wn.2d at 631; Tunstall, 141 Wn.2d at 221. Assumptions or hypotheses about the potential unconstitutionality of a statute are not enough.
When the State seeks to deprive a person of a property interest, due process requires that pursuant to RCW 46.20.289 an individual receive notice and an opportunity to be heard at a meaningful time and in a meaningful manner. Eldridge, 424 U.S. 319. The record in this case shows that drivers (including these drivers) receive notice of a pending suspension for failure to appear, pay, or comply on a citation in the form of a letter from DOL. The letter provides a 30-day grace period before the suspension takes effect. The letter also gives an address and phone number of the applicable municipal court so that the driver can contact the court with questions regarding the citation or the fine.7 Finally, the letter provides the phone number for *681the DOL agent handling the case. Moore and Wilson argue that these avenues for error correction are insufficient, and they were also entitled to an opportunity for a DOL hearing on the issue of their failure to appear, pay, or comply, prior to any suspension.
The Eldridge balancing test is applied to determine whether RCW 46.20.289 and .324(1) are facially unconstitutional because they do not provide for a DOL presuspension hearing. See Eldridge, 424 U.S. at 335; In re Det. of C.W., 147 Wn.2d 259, 277, 53 P.3d 979 (2002) (applying the Eldridge test). Under Eldridge, courts must balance three factors to determine the process due in a particular situation: (1) the private interest that will be affected by the governmental action, (2) the risk of erroneous deprivation and the probable value of requiring additional procedural safeguards, and (3) the government’s interest, including the fiscal and administrative burdens that additional procedural safeguards would entail. 424 U.S. at 335.
Private Interest: Under the first Eldridge factor, we consider the nature of the individual’s interest at stake. Id. A driver’s interest in continuing to hold a valid license is undoubtedly strong. In Mackey v. Montrym, 443 U.S. 1, 11-12, 99 S. Ct. 2612, 61 L. Ed. 2d 321 (1979), the United States Supreme Court recognized that a driver’s interest in the continued possession and use of his or her license is a “substantial one.” However, the length of the suspension is a factor to be considered in determining the strength of the interest. Id. at 11-12. Under RCW 46.20.289, the length of the suspension is not fixed, but instead it ends either when the license holder adjudicates the case or pays the fine, or when a mistake is corrected, causing the court to issue a certificate to DOL indicating that the case has been resolved. Furthermore, the existence of a strong individual interest is not determinative; even where a strong interest exists, courts have been willing to hold that the other Eldridge factors outweigh the first, such that additional procedural safeguards are not necessary to satisfy due *682process. See, e.g., Mackey, 443 U.S. at 11-19; Mentor v. Nelson, 31 Wn. App. 615, 619-20, 644 P.2d 685 (1982) (holding additional administrative hearing was not necessary before driver’s license could be suspended where adequate safeguards were already in place).
Risk of Erroneous Deprivation'. The second Eldridge factor considers the risk of erroneous deprivation and the likely value of additional procedural safeguards. Eldridge, 424 U.S. at 335. Moore and Wilson do not claim that they were erroneously deprived of their licenses as the result of any court or DOL mistake; they do not challenge the factual basis for their suspensions. Majority at 669. Instead, they argue that errors occur routinely in court records, DOL records, and the transfer of information between the courts and DOL, which in turn lead to erroneous deprivation of driver’s licenses.
Other courts have considered the risk of error in license suspension cases. In Dixon v. Love, 431 U.S. 105, 97 S. Ct. 1723, 52 L. Ed. 2d 172 (1977), the United States Supreme Court considered a statutory and regulatory scheme for license suspensions in Illinois that is similar to the system at hand.8 Under the Illinois system, a driver’s license had to be suspended if the licensee accumulated a certain number of points for traffic offenses within a particular time period. Id. at 109. The Court found a low risk of error because the suspensions, which were mandatory for drivers with repeated traffic offense convictions, were “largely automatic.” Id. at 113. Although the Court recognized that clerical errors might occur, it concluded that an administrative hearing was not the appropriate remedy because a written objection by the license holder would suffice to bring the mistake to the secretary of state’s attention. Id.
*683Similarly, in Stauffer v. Weedlun, 188 Neb. 105, 195 N.W.2d 218, appeal dismissed, 409 U.S. 972, 93 S. Ct. 307, 34 L. Ed. 2d 236 (1972), the Nebraska Supreme Court reviewed a revocation procedure based on the accumulation of points for traffic violations. The court held that due process did not require notice and a hearing before the revocation because the essential facts had already been determined in the judicial proceedings for the traffic offense. 195 N.W.2d at 223. Thus, the court concluded: “In a very real sense the Director acts only ministerially. The result—the revocation—flows from the operation of the statute upon the already judicially determined facts, that is, the series of convictions of traffic offenses.” Id. Recognizing that some errors might occur, the court nonetheless concluded that the risk was not high because the system contained “no latitude for discretion nor does it require any factual determinations in the judicial, quasi-judicial, or administrative law sense.” Id.
With regard to potential DOL error in this case, Moore and Wilson present no evidence that speaks to the risk of ministerial error by DOL in processing information sent by the court. Of course, there is always some risk of DOL error; but because suspension pursuant to ROW 46.20.289 is largely a ministerial act, courts have recognized that the risk of such error is small. Dixon, 431 U.S. at 113; Stauffer, 195 N.W.2d at 223. If DOL errors were to occur, they could be corrected by contacting DOL. In fact, the United States Supreme Court has discounted the risk of deprivation because of clerical error where the administrative agency can be notified of the error in writing. Dixon, 431 U.S. at 113. Moreover, Moore and Wilson give no examples of DOL error that have not been corrected within the 30-day grace period. Thus, the minimal risk of erroneous deprivation of a license because of DOL error simply does not support a conclusion that RCW 46.20.289 is unconstitutional beyond a reasonable doubt.
With regard to court error, Moore and Wilson present anecdotal evidence regarding only two drivers, Barrionuevo *684and Seals, whose licenses were allegedly suspended because of court error. First, Mr. Barrionuevo’s license was suspended for several months because of an error in the information sent from the court to DOL. Second, Mr. Seals’ license was suspended because a driver had given Seals’ name, instead of his own, upon a traffic stop. Mr. Seals’ notification letter from DOL was issued on January 13, 2000, explaining that license suspension would take effect on February 12. He called the court on January 14 to explain that his brother had used his name when pulled over for speeding. Seals filed a letter requesting an identification hearing on January 21. The judge consulted with the deputy prosecuting attorney and then set the hearing for February 22. Because the arresting officer had scheduled a vacation, the hearing was continued until March 17. At the hearing, the officer testified that Mr. Seals was not the correct defendant, and DOL was notified by e-mail on March 20, 36 days after suspension took effect. Thus Seals’ 36-day erroneous suspension was a result of an error on the face of the court’s judgment.
Neither the parties nor the majority explains how DOL could correct court error, a point I return to later in this opinion. Yet, even if we assume for the sake of argument that DOL could somehow ignore the court’s judgment and stay suspension of a driver’s license where DOL believed the court had made a mistake, the Barrionuevo and Seals cases leave us with very little evidence in the record that speaks to the true risk of erroneous deprivation based on court error. While these erroneous suspensions are regrettable, we have no way of knowing how widespread such errors really are, an analysis compelled by Eldridge. In addition, Moore and Wilson present no evidence as to how frequently municipal courts fail to rectify such errors before the 30-day grace period has elapsed. See IRLJ 6.7; CrRLJ 7.8(b)(1); CrRLJ 7.8(a). The United States Supreme Court has held that due process does not require that the State provide a perfect, error-free process, Mackey, 443 U.S. at 13, so the mere existence of some error is not enough. See also *685Eldridge, 424 U.S. at 344 (due process requirements are determined by the overall risk of error in the proceeding at issue, not by the rare exceptions that occur). Given the exacting “beyond a reasonable doubt standard” for finding a statute facially unconstitutional, the anecdotal evidence here is particularly thin. Mere possibility of error is not enough. Mackey, 443 U.S. at 13.
Probable Value of Providing a DOL Hearing: In a case like Moore’s or Wilson’s, where the court has entered a valid judgment on the failure to appear, pay, or comply, and no clerical error has occurred, a DOL presuspension administrative hearing would provide no benefit at all. Further, when we consider the value of a DOL hearing in cases where suspension is pending as the result of a DOL error in processing information received from the courts, the type of error that could legitimately be resolved by a DOL administrative hearing, Moore and Wilson present no evidence to suggest that the opportunity for such a hearing would actually benefit drivers. Currently, if the driver receives notice of impending suspension because of DOL error, the licensee can contact DOL by calling the number provided in the notification letter, and presumably the error could easily be confirmed by comparison with the municipal court’s judgment. Moore and Wilson have presented no examples of any failure to rectify DOL error before expiration of the 30-day grace period. See Dixon, 431 U.S. at 113 (noting that a written objection by the license holder would suffice to bring mistake to the secretary’s attention). Therefore, Moore and Wilson fail to show any added value in requiring DOL to conduct presuspension hearings. Given the high standard for finding a statute to be facially unconstitutional, how can we conclude that an opportunity for DOL hearing to correct its own error would truly benefit drivers, i.e., that such a process is “due?”
Moore and Wilson rely on Warner v. Trombetta, 348 F. Supp. 1068 (M.D. Pa. 1972), aff’d, 410 U.S. 919, 93 S. Ct. 1392, 35 L. Ed. 2d 583 (1973), to support their argument that a full administrative hearing is required even if the *686suspension is mandatory and the only possible errors are ministerial. In Warner, the district court held that a mandatory suspension of a driver’s license for one year upon conviction of leaving the scene of an accident violated due process if no administrative hearing was provided. Id. at 1071. But Warner is distinguishable from the case at bar as the statute involved in it provided for the immediate suspension of the license, thus providing the license holder with no opportunity to resolve his or her case prior to suspension. Id. at 1070 n.2. In contrast, RCW 46.20.289 provides a 30-day grace period. In addition, the statute in Warner provided that the suspension would be for one year. Id. Under RCW 46.20.289, the length of the suspension is not fixed, ending when the license holder resolves the situation. Finally, Warner was decided before the United States Supreme Court adopted the balancing test set forth in Eldridge. Although Warner has not been overruled, it was decided without the benefit of the balancing test analysis that is now used in procedural due process cases.
In the case of potential court error, the majority fails to explain how a DOL hearing would have aided drivers like Seals or Barrionuevo. Neither the majority nor the parties have explained how, in light of the separation of powers doctrine, DOL could have the power to overturn or even ignore a court judgment. See, e.g., Carrick v. Locke, 125 Wn.2d 129, 135, 882 P.2d 173 (1994) (one branch of government may not invade the prerogatives of another). Any assumption that DOL could somehow do more than correct its own error remains unsupported.
In Seals’ case, if there had been a DOL hearing and DOL had determined that Seals was not the one cited, it is unclear how DOL could have used this information to rectify the situation. Likewise, even if DOL had conducted a hearing, it still would have been powerless to change the nature of Barrionuevo’s conviction without receiving verification from the court. DOL is not authorized to modify information received from a court of law. RCW 46.20.289 (allowing DOL to lift a suspension only after certification *687from the court). A DOL hearing would have been of no benefit to either Seals or Barrionuevo.
In sum, the second Eldridge factor weighs against a finding of facial unconstitutionality. The risk of erroneous deprivation resulting from the alleged due process violation in this case, namely the denial of a presuspension DOL hearing, is, on this record, slight. In fact, Moore and Wilson present no statistical or anecdotal evidence of ministerial errors that could be remedied by a DOL hearing. Furthermore, the added protection that would result from an opportunity for a DOL hearing is equally slight given that such a hearing could remedy only DOL mistakes. The minimal risk of erroneous deprivation in the absence of a DOL hearing and the equally limited value that a DOL hearing would provide simply do not support a conclusion that we should hold RCW 46.20.289 unconstitutional beyond a reasonable doubt.
Burden of Additional Procedure: The third Eldridge factor considers the government’s interest, including the fiscal and administrative burden of providing additional procedural safeguards. 424 U.S. at 335. The State has an interest in the efficient and cost-effective administration of its driver’s license system, including suspensions. The State also has an interest in ensuring that offending drivers appear in court, pay any applicable fines, and comply with the terms of court orders.
In its amicus brief, DOL asserts that it will incur significant fiscal and administrative burdens if it is required to offer hearings to all drivers who receive suspension notices pursuant to RCW 46.20.289. For example, in 2001, DOL issued 391,265 notices of suspension pursuant to RCW 46.20.289. Being required to offer hearings would mean that DOL would have to notify all of these drivers of their right to a hearing. Of those who received suspension notices, DOL suspended 268,331 licenses in 2001. If as few as five percent of those suspended in 2001 requested hearings, DOL would be responsible for conducting over 13,000 hearings. However, Moore and Wilson present no *688evidence as to how many of those hearings would actually prevent the erroneous deprivation of a driver’s license, especially given the limited power of DOL to alter court judgments.
This court should find a statute facially unconstitutional only where it can do so beyond a reasonable doubt. Citizens, 149 Wn.2d at 631. At best, Moore and Wilson have shown that two driver’s licenses have been erroneously suspended under the current system. Yet, due process does not require an error-free system. Furthermore, Moore and Wilson have presented no evidence of the extent of ministerial error that could be rectified by the hearing that they request. Although the burden on the State is not controlling, it must be weighed against the value of providing additional safeguards and the risk of erroneous deprivation as discussed above. Here, the burden of providing hearings to all license holders who request them outweighs the slight risk of error and the limited value of providing DOL hearings to correct potential ministerial errors, even considering the strong individual interest in an uninterrupted driver’s license. The statutory scheme at issue here allows for a 30-day grace period in which drivers can resolve DOL ministerial errors through informal procedures. I would hold that such a scheme satisfies the requirements of due process.
Ireland, Owens, and Fairhurst, JJ., concur with Bridge, J.
Reconsideration denied August 24, 2004.

 The result might be different if an as applied challenge were brought by drivers whose licenses had actually been suspended as the result of DOL error and who were able to present enough evidence of widespread error to tip the Eldridge scale.


 The majority concludes that Moore and Wilson have launched facial rather than as applied challenges to RCW 46.20.289, stating that “[t]he essence of their argument is that RCW 46.20.289 violates due process because it fails to afford any driver facing a suspension of his or her license under that statute an opportunity for an administrative hearing with DOL prior to or after such suspension.” Majority at 669. I cannot agree with this conveniently broad characterization of Moore and Wilson’s argument. The trial court did not hold that RCW 46.20.289 was unconstitutional on its face. Moore and Wilson’s brief offers no clear indication that they have ever argued a facial challenge to the statute; in fact, their analysis consistently discusses the statute’s application to their own cases. Br. of Resp’t at 16, 19, 21, 25 (“There was no opportunity provided to the Respondents by DOL for even a limited hearing prior to or subsequent to suspending his driving privileges.”). When questioned at oral argument, Moore *680and Wilson’s attorney initially responded that the statute was constitutional, becoming less certain only after being pressed by the court. Therefore, I would conclude that Moore and Wilson have challenged RCW 46.20.289 only as it was applied to them; despite the less strenuous burden applied to such challenges, applying the Eldridge balancing test to the facts of Moore’s and Wilson’s cases would render RCW 46.20.289 constitutional as applied to them.


 Both the Infraction Rules for Courts of Limited Jurisdiction and the Criminal Rules for Courts of Limited Jurisdiction provide for the filing of a motion for relief from judgment, which can be granted on the basis of court error. IRLJ 6.7; CrRLJ 7.8(b)(1). There are also provisions for correction of simple clerical mistakes. CrRLJ 7.8(a).


 The regulations in Dixon differ from the case at bar, in that they provided for postsuspension hearings and permitted drivers to obtain restricted permits for commercial use or in case of hardship. 431 U.S. at 109-10. Here, although the statutory scheme does not mandate that DOL must provide a postsuspension hearing, it does provide the 30-day period between notice to the license holder and suspension during which any errors may be corrected.